DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claim 18) and dependent claims 2-17 and 20 in the reply filed on 08/11/2021 is acknowledged.  The traversal is on the ground(s) that the restriction requirement, at least between Group II and Group IV, is improper (Remarks, page 1).  Applicant further argues that claims 18 and 20 are not only directed to a single inventive concept, but also constitute a product, a process specifically adapted for the manufacture of said product, and an apparatus or means specifically designed for carrying out the said process (Remarks, page 2).  Applicant further argues that and the special technical features in common to all claims should also include a blade or blades being fixed to the or to each mass in a step subsequent to step ii), which is neither taught nor disclosed in the cited art of Garfford (Remarks, page 3).  Applicant further argues that Fig. 34 of Gafford clearly illustrates that, in direct contrast to the claimed features of claim 1, the fixing step occurs prior to the deployment step (Remarks, page 4).  This is not found persuasive because the common technical feature has to be present in all groups of claims at the same time (Groups I, II, III & IV) and not only in a subgroup (i.e., between Groups II and IV).  In addition, the sequence of steps is important in method claims but it would not be given much patentable weight when analyzing the patentability of product claims.  As such claims 19 and 20 of Groups 
In addition, the product claim 20, although dependent on independent method claim 18, is withdrawn from further consideration.
The requirement is still deemed proper and is therefore made FINAL.

Examiner Notes
As for Applicant’s note on top of the claim sheets (filed 08/11/2021), it is noted that the amendment to the claims (labeled as provisional amendment) has been entered irrespective of examiner’s position on the validity of the Applicant’s traversal to the restriction requirement.  For future references Applicant is urged to contact the examiner of the record for any consideration prior to formal filings of any amendments.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it seems to be a duplicate copy of the claim rather than being in a single paragraph and narrative form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 18 and 2-17 are objected to because of the following informalities: 
In claim 18, line 3, the limitation “to from” should be amended to - - to form - - and the limitation “flat layer multilayer structure;” should be amended to - - flat layer multilayer structure; and - -.
In claim 3, lines 1-2, the limitation “comprising a step iii) subsequent to step ii)” may need to be amended to - - comprising a step iii) subsequent to step (ii) - -.
In claim 4, line 1, the limitation “wherein, in step iii)” may need to be amended to - - wherein, in step (iii) - -.
(i) - -.
In claim 10, lines 1-2, the limitation “wherein, in step i)” may need to be amended to - - wherein, in step (i) - -.
In claim 16, lines 3-4, the limitation “position, are obtained in step ii), respectively in step iii), from a single assembling of layers in step i)” may need to be amended to - - position, are obtained in step (ii), respectively in step (iii), from a single assembling of layers in step (i)- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 2-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, lines 1-2 recites the limitation “A method for manufacturing all or part of a timepiece” which is confusing and not clear what exactly is a timepiece.  In addition, it is unclear how the structure made in claim 1 is considered both as a full timepiece (all of a timepiece) and also a part of a timepiece.

The term "substantially" in claim 18, line 3 is a relative term which renders the claim indefinite.  The term "flat multilayer structure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "substantially" in claim 18, line 4 is a relative term which renders the claim indefinite.  The term "normal to the flat layers" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "substantially" in claim 16 is a relative term which renders the claim indefinite.  The term "a plurality of flat multilayer structure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 2, lines 2-3, the limitation of “the width of the blade in question” is awkwardly worded.  It is unclear what the blade in question in means.
Claim 2, lines 6-7, the limitation of “the length of the blade extending between the two masses without being in contact with one of the masses, in the case where the blade is fixed to two masses” is awkwardly worded.  Claim 18 which claim 2 depends .
Claim 2 recites the limitation "the length of the blade" in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “welding”, and the claim also recites “particularly spot welding” and “more particularly laser spot welding” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8, line 3, the limitation of “comprising these elements” is unclear as to what “these elements” is referring too.
Claim 9 seems to contain the trademark/trade name elinvar in line 3.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A 
Claim 16, lines 1-4 recites a series of elements and steps which is very confusing and difficult to understand.  It seems that this may be a literal translation of the original claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18, 2, 5-8, 15 and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machida et al. (US 6,519,853).

As applied to claims 18 and 6, Machida et al. teach a method for manufacturing all or part of a timepiece (col. 7, lines 60-67, col. 8, lines 1-59, Figs. 5A-5D) comprising the steps of (i) assembling flat layers (25 and 27, Fig. 5A) together to form a flat multilayer structure (Fig. 5B), and (ii) deploying the multilayer structure in a direction normal to the flat layers (portion 25a is bent upward normal to the flat layers 25 and 27, Fig. 5B), wherein at least a first layer of said layers (portion 21 of layer 25) forms at least one flexible blade in the timepiece, the blade or blades being fixed, in the timepiece, to at least one mass (24, Fig. 5D), the or each mass being more rigid than the blade or blades (mass 24 is made of three layers which would be more rigid than one layer), the blade or blades being fixed to the or each mass in a step subsequent to deploying step (after the portion 25A of layer 25 is bent and deployed upward then it is bent back down to overlap and clamp a portion of layer 27 to fix the end of the blade to the mass, Fig. 5C). 

As applied to claim 2, Machida et al. teach the invention cited including wherein each blade (21) has, in the timepiece, a free length greater than one third of the width of the blade (21), the free length is defined as the length of the blade which is not in contact with the mass (the length from tip of 21 to the edge of mounting part 22, Fig. 5D).

As applied to claim 5, Machida et al. teach the invention cited including wherein the mass (24) is attached to an end of the blade (21, Fig. 5D).

As applied to claim 7, Machida et al. teach the invention cited including wherein the mass (24) is created by both flat layers (25) and (27, Fig. 5D).


As applied to claim 8, Machida et al. teach the invention cited including wherein the mass is made of tantalum (col. 4, lines 54-56).

As applied to claim 15, Machida et al. teach the invention cited including wherein each layer (250 and (27) undergoes a machining (punching/stamping) step (col. 7, lines 66-67, col. 8, lines 1-8).

As applied to claim 17, Machida et al. teach the invention cited including wherein the blade (21 made of layer 25) is more flexible than the mass (24 made of two layers of higher density 27 and one layer of lower density 25, col. 8, lines 48-58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claim 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 6,519,853) in view of Dehon (EP2105806A1).
As applied to claim 16, Machida et al. teach the invention cited including forming a timepiece metallic blade but do not explicitly teach the blade is made of the claimed materials.
Dehon teaches that it is well-known to manufacture a blade for an escapement mechanism of a timepiece from silicon (abstract, lines 1-7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention’s filing to have substituted a silicon material for the material of the blade of Machida et al., as taught by Dehon, as a matter of simple substitution of one known element for another to obtain predictable results of forming a timepiece blade having a desired characteristics without any modifications of the principles of operation of blade of Machida et al. (see MPEP 2143, KSR, Rationale “B”).

Claim 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 6,519,853).
As applied to claim 13, Machida et al. teach the invention cited including forming the blade (21 in second embodiment of Figs. 5A-) having a length, width and thickness with the thickness being 0.15 mm (col. 8, lines 48-51) but do not explicitly teach the width of the blade.  
.

Claim 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Machida et al. (US 6,519,853) in view of Gibson, Jr. (US 3,763,544).
As applied to claim 16, Machida et al. teach the invention cited including forming a substantially flat multilayer structure in deployed position using steps (i) and (ii) but do not explicitly teach forming a plurality of the multilayer structures.  
Gibson, Jr. teaches that it is well-known to manufacture a multilayer structure by assembling multiple flat layers of metallic materials with each other and then punching/stamping a plurality of multilayer structures from the assembled layers (abstract, lines 1-1-7, Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention’s filing to have punched/stamped out a plurality flat multilayer structures from the deployed multilayer structure of Machida et al., as taught . 

Allowable Subject Matter
Claims 3, 4, 10-12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/05/2021